Citation Nr: 1519190	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches with light sensitivity.

2.  Entitlement to service connection for bilateral ankle tendonitis.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990, and from October 1990 to October 1994.  He served in the Southwest Asia Theater of Operations from December 1990 through April 1991.  He also served a period of reserves duty from March 1985 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims folder indicates that the AOJ reviewed the Veteran's outpatient treatment records from the Mt. Vernon, Missouri, VA for the period October 2010 to October 2012.  However, these records apparently were never uploaded into the VBMS or Virtual VA paperless folder.  It also appears that a VA examination addendum, dated November 15, 2010, and referenced in the Statement of the Case, has not been uploaded into VBMS.  Accordingly, although the Board sincerely regrets the delay, a remand is necessary to associate these records with the Veteran's e-folder.
With regard to the claim of entitlement to service connection for headaches with light sensitivity, the Veteran was afforded a VA examination in June 2013.  Review of the AOJ's examination request, however, reveals that the instructions to the examiner (i.e., provide an opinion only as to whether intense sun exposure caused a chronic headache disorder) were inadequate.  Although the Veteran has claimed that light exposure while serving in Southwest Asia resulted in his having chronic headaches, as a lay person, he is not competent to opinion on such matters.  Moreover, it does not appear that the Veteran was afforded a VA Gulf War medical examination.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and skin conditions.  38 C.F.R. § 3.317(b).  Accordingly, remand is warranted to allow the Veteran to undergo a Gulf War examination.  In addition, because he has claimed entitlement to service connection for bronchitis but has not been afforded an examination, an opinion is needed as to whether he had a chronic respiratory disability resulting from an undiagnosed illness as a result of his Gulf War service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should insure that ALL VA TREATMENT RECORDS COVERING THE PERIOD ON APPEAL -- TO INCLUDE THE VA EXAMINATION ADDENDUM, DATED NOVEMBER 12, 2010, AND UPDATED TREATMENT REPORTS DATED SINCE OCTOBER 2012 -- ARE UPLOADED INTO THE ELECTRONIC RECORD.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Schedule the Veteran for a GULF WAR EXAMINATION with an appropriate examiner to determine the etiology of his claimed headaches and bronchitis.  ENSURE THAT ALL AVAILABLE TREATMENT RECORDS HAVE BEEN SCANNED INTO VBMS BEFORE THE VETERAN'S EVALUATION.  Any and all tests deemed necessary should be performed.  

The examiner should opine as to the following:

(a) Whether the Veteran has a diagnosis of headaches that had an onset during service or is related to any incident of service, to include as a result of an undiagnosed illness while serving in the Southwest Asia theater of operations during the Persian Gulf War.  All opinions must be accompanied by a complete explanation.

(b) Whether the Veteran has a diagnosis of bronchitis (OR A CHRONIC RESPIRATORY DISORDER) that had an onset during service or is related to any incident of service, to include as a result of an undiagnosed illness while serving in the Southwest Asia theater of operations during the Persian Gulf War.  All opinions must be accompanied by a complete explanation.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); and (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

3.  Thereafter, the AOJ should review the examination report to insure that the required development has been accomplished.  The issues on appeal should then be readjudicated.  If any issue on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


